Title: From George Washington to Clement Biddle, 18 February 1799
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon Feby 18th 1799

Your letter and a/c current, with the Bills enclosed, have been duly received; and under cover of this letter I send you One hundred Dollars to be placed to my Credit.
Ellwood has not yet called upon me, nor is he arrived at Alexandria that I have heard of.
I thank you for the information respecting the price of Flour; and shall be obliged by your mentioning of it occasionally; especially if the event you alluded to should cause a rise, or depression according to the issue. I am—Dear Sir Your most Obedt Hble Servt

Go: Washington


P.S. Remember the Lucerne & White Clover Seeds, written for in my last letter.

